Case 4:19-cv-00212-MW-MAF Document 149-10 Filed 08/03/20 Page 1 of 2

q zr FLORIDA LEGAL SERVICES, INC.

PO Box 533986, Orlando, FL 32853 - PHONE: (407) 801-4350 - FAX: (407) 505-7327

J. SAMANTHA VACCIANA CHRISTOPHER M. JONES
PRESIDENT EXECUTIVE DIRECTOR
VIA NEXT DAY DELIVERY
Clerk of Court

United States Courthouse

U.S. District Court for the Northern District of Florida
111 N. Adams Street, STE 322

Tallahassee, FL 32301-7730

Re: Harvard, et al. v. Inch, et al.
Case No. 4:19-cv-00212-MW-CAS (N.D. Fla.)

Dear Clerk of Court:

Our office represents the Plaintiffs in the above-referenced case. Pursuant to the
Confidentiality Order entered in this matter (ECF 138), by The Honorable Chief Judge Mark
Walker and N.D. Local Rule 5.5, Plaintiffs submit the enclosed unredacted copies of Plaintiffs'
Motion to Compel Discovery Responses with Incorporated Memorandum of Law (ECF 149),
Declaration of Jennifer Painter (ECF 149-2), Exhibit D (ECF 149-6) for filing under seal. The
redacted versions of the documents were filed on August 3, 2020, (ECF 149).

Please feel free to contact me at: (407) 777-2862 (direct) should you have any questions
concerning this matter. Thank you for your assistance.

Sincerely,

ames clr

Jennifer M. Painter
Co-Counsel for Plaintiffs

ce: Daniel J. Gerber (via email only)
Nicole Smith (via email only)
Samantha C. Duke (via email only)
 

 

 

Case 4:19-cv-00212-MW-MAF Document 149-10 Filed 08/03/20 Page 2 of 2

MEN SEU MGT GHEY Bn vis Garp

ORIGIN ID: TLHA (go43 415-6798 SHIP DATE: O3AUG20
PAINTER JENNIFER MORRISSEY ACTWGT? 1.45 LB

CAD: 6992688/S$F021 10
2305 NOTLEY CT

TALLAHASSEE, Fl 392309 BILL CREDIT CARD
UNITED STATES Us

CLERK OF COURT
_ UNITED STATES COURTHOUSE
111 N ADAMS STE 322

TALLAHASSEE FL 32301

i 621~ 9601 REF:

I TT bai UND TTNTN AH mi Hl tl

 

’
nr ne ee ee oe ne | ‘

12/90 <2 SOSH kz L629 # veg

 

 

 

 

 

 

 

TUE - 04 AUG 3:00P

x
[E|'
|
ble &2M} 3964 4367 5463 STANDARD OVERNIGHT
Isa he TLHA a 22301

rL-us TLH

AON

TO nt ee nee ee

 

 
